                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT

  WISCONSIN PROVINCE OF
  THE SOCIETY OF JESUS

        Plaintiff,                             CASE NO. 3:17-cv-01477-VLB

.. v.

  AUDREY V. CASSEM, ET AL.,

        Defendants.                            MAY 21, 2019


                          QUALIFIED PROTECTIVE ORDER

        WHEREAS, the Wisconsin Province of the Society Of Jesus               (the

  "Province") has filed this civil action against Audrey V. Cassem ("A. Cassem"),

  Thomas J. Owens, II ("Owens"), Teachers Insurance And Annuity Association

  and College Retirement Equities Fund ("TIAA-CREF"), and Neil W. Kraner,

  Esquire in his capacity as Temporary Administrator of the Estate of Edwin H.

  Cassem ("Kraner");

        WHEREAS, the production of documents by third parties in response to

  subpoenas served by the Province and/or A. Cassem and Owens (together the

  "Subpoenaing Parties") will require the production of documents that contain

  "protected health information" that is protected from unauthorized disclosure by

  the Health Insurance Portability And Accountability Act Of 1996 ("HIPAA"), and

  the privacy regulations promulgated thereunder (45 C.F.R. § 164.500 et seq.)

  ("Qualified HIPAA Information");
C.F.R. § 160.103, except as may be necessary to comply with any subpoena

served on the covered entity and/or trial scheduling.

             10.   This Order does not control or limit the use of protected health

information pertaining to Edwin H. Cassem that comes into possession of any

party, or any party's attorney, from a source other than a covered entity as

defined in 45 C.F.R. § 160.103.

                       21          May
      SO ORDERED this ___ day of _______, 2019.




                                                        /s/
                                            Hon. Vanessa L. Bryant
                                            United States District Judge




                                        5
